DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 10 and dependent claims 7,12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “serves an” which should read “serves as an” in line 11. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sidewall of the distal porous cuff section" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “wherein the sidewall of the distal porous cuff section serves as an outer wall of the inflation supply channel and an outer wall of the annular inflation chamber”. However, the claim also recites “the sidewall of the tubular body having an inflation supply channel” and “the sidewall [of the tubular body] defining an annular inflation channel therebetween” (see annotated Fig. 3A[a] of instant application below). It is unclear how the sidewall of the distal porous cuff section and the sidewall of the tubular body can both serve as the outer wall of the annular inflation chamber and the outer wall of the annular inflation channel. Figs. 2 and 2D of the instant application references the sidewall of the tubular body as 115, wherein the side wall of the tubular body 115 appears to form both the outer and inner walls of the inflation supply channel. Furthermore, both Figs. 2, 2D, and annotated Fig. 3A below illustrate the inflation supply channel located proximal of the distal porous cuff section and the annular inflation chamber. The tubular body is claimed as having a sidewall extending from a proximal end to a distal end of a distal porous cuff section (emphasis added; see annotated Fig. 3A of the instant application below). The claim further recites “the sidewall of the distal porous cuff section”. If the sidewall of the tubular body extends to a distal end of the distal porous cuff section, it appears that the sidewall of the distal porous cuff section is merely a portion of the earlier claimed sidewall of the tubular body. However, this is unclear from the claim. For examination purposes, the limitation in the last two lines of the claim will be interpreted as “wherein the sidewall of the tubular body serves as an outer wall of the inflation supply channel and an outer wall of the annular inflation chamber”.
Claim 1 recites the limitation "inward of the sidewall " in line 1.  It is unclear to the examiner if “the sidewall” is directed to “the sidewall of the tubular body” or “the sidewall of the distal porous cuff section”. For examination purposes, “the sidewall” is interpreted as “the sidewall of the tubular body”.
Claim 3 recites the limitation "the sidewall " in line 1.  It is unclear to the examiner if “the sidewall” is directed to “the sidewall of the tubular body” or “the sidewall of the distal porous cuff section”. For examination purposes, “the sidewall” is interpreted as “the sidewall of the tubular body”.

    PNG
    media_image1.png
    437
    748
    media_image1.png
    Greyscale

Annotated Fig. 3A of the instant application

    PNG
    media_image2.png
    290
    509
    media_image2.png
    Greyscale

Annotated Fig. 3A[a] of the instant application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (WO 2018033401) [hereinafter Vale] in view of McIntosh et al. (US 20130023802) [hereinafter McIntosh].
Regarding claim 1, Vale discloses an intravascular catheter (100, 300) having a proximal end (located near 105) and an opposite distal end (located near 101) (Figs. 1 and 3, abstract), the intravascular catheter comprising: 
a tubular body 102, 302 having a sidewall [interpreted as the wall directly connected to inner liner 323] extending from a proximal end to a distal end of a distal cuff section 101, 301 with an inner lumen defined axially therethrough the tubular body (Fig. 1 and annotated Fig. 6a-b[1] below, page. 17 lines 6-18);
the distal cuff section 101, 301 having an inner wall 328 disposed radially inward of the sidewall (of the tubular body 102, 302)) defining an annular inflation chamber [interpreted as cavity within balloon 101, 301] therebetween (Fig. 1, see annotated Fig. 6a-b[1] below);
the distal porous cuff section being non-rotatable (Figs. 6a-b illustrate the distal cuff section being integrally formed with the tubular body, pg. 18 lines 1-19 does not disclose that the balloon is rotatable);
wherein the sidewall of the tubular body serves as an outer wall of the annular inflation chamber (see 112b interpretation above, see annotated Fig. 6a-b[1] below).

    PNG
    media_image3.png
    574
    740
    media_image3.png
    Greyscale

Annotated Fig. 6a-b[1] of Vale
The embodiment of Fig. 6a-b does not illustrate nor expressly disclose the sidewall of the tubular body having an inflation supply channel extending in a direction parallel to an axial direction of the intravascular catheter. However, Figs. 2a-d illustrate different inflation lumens (151, 161, 171, 181) extending in a direction parallel to an axial direction of the intravascular catheter (pg. 5 lines 5-8 and pg. 14 lines 21-23) that the device of Fig. 1 may include; the inflation lumen may be either eccentric (such as Fig. 2a-c) or concentric (Fig. 2d) (pg. 17 lines 27-34), wherein a sidewall of a tubular body (150, 160, 170, 180) would serve as an outer wall of the inflation supply channel (151, 161, 171, 181) (Fig. 1, 2a-d, pg. 15 lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the embodiment of Figs. 6a-b in Vale to include one of the inflation lumens disclosed in the embodiment of Figs. 2a-d, particularly since it is well known in the art to include an inflation lumen that extends to the balloon/distal porous cuff section in order to inflate the balloon.
However, Vale fails to disclose the distal cuff section including pores and a plurality of unobstructed openings defined in a sidewall of the distal porous cuff section.
McIntosh in the same field of endeavor teaches an intravascular catheter 20 (Figs. 1-2, para. 0035-36) comprising a balloon (30) (Figs. 2) comprising a plurality of unobstructed openings (35) defined in the sidewall of the balloon (Figs. 2b-c) (para. 0039) for the purpose of delivering antithrombotic drugs to the target site (para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer wall of the distal cuff section in Vale to include the plurality of openings, as taught by McIntosh in order to deliver antithrombotic drugs to the target site (para. 0039).
Regarding claim 2, Modified Vale disclose wherein the sidewall of the tubular body 150 is a single wall comprising a single layer (see Fig. 2a of Vale); and the inflation supply channel 151 is molded in the single wall (Fig. 2a of Vale).
	Regarding claim 3, Modified Vale discloses wherein the sidewall (of the tubular body) comprises two walls (180, 183) including an inner wall (183) and an outer wall (180) (Fig. 2d of Vale); and the inflation supply channel (181) is an annular inflation supply channel defined between the two walls separated radially a predetermined distance from one another (Fig. 2d of Vale, pg. 15 lines 9-11).
Regarding claim 4, Modified Vale discloses wherein at least some of the plural openings 35 in the distal porous cuff section 30 are arranged perpendicular to an axial direction of the intravascular catheter 20 (Fig. 2c of McIntosh, annotated Fig. 3 of McIntosh below).

    PNG
    media_image4.png
    379
    507
    media_image4.png
    Greyscale

Annotated Fig. 3 of McIntosh
Regarding claim 5, Modified Vale discloses wherein at least some of the plural openings 35 in the distal porous cuff section 30 are arranged at a non-perpendicular angle to an axial direction of the intravascular catheter 20 (Figs. 2c, annotated Fig. 3 of McIntosh above, para. 0039); wherein the non-perpendicular angle is an inclined angled towards the proximal end of the intravascular catheter or an inclined angle towards the distal end of the intravascular catheter (see annotated Fig. 3 of McIntosh).
Regarding claim 6, Modified Vale discloses wherein the distal porous cuff section 30 has a plurality of openings 35 in fluid communication between the annular inflation chamber 36 and the inner lumen 40 (Fig. 2a, 9, para. 0039, 0043 of McIntosh).
Regarding claim 7, Modified Vale discloses wherein the annular inflation chamber [interpreted as cavity within the balloon 101, 301, Fig. 6a-b of Vale) has no internal connecting ribs (Fig. 6a-b of Vale); and in a hyper inflated state at least a portion of an exterior surface 321 of the distal porous cuff section 101, 301 is bulgeable radially outward (Fig. 6a of Vale); and the inner wall of the distal porous cuff section forming the annular inflation chamber is free of any radial openings (see annotated Fig. 6a-b[1] above).
Regarding claim 8, Modified Vale discloses all the limitations set forth above in claim 1. Modified Vale further discloses in a hyper inflated state the distal cuff section 101, 301 flares to form a conical funnel (Figs. 1 and 6a, pg. 17 lines 6-10, pg. 18 lines 15-16 of Vale). However, the embodiment of Figs. 6a-b of Vale fails to disclose wherein the annular inflation chamber has a plurality of internal connecting ribs
The embodiment of Fig. 18a-c teaches a balloon construction wherein an annular inflation chamber includes a plurality of internal connecting ribs 1222, 1242 [note: the ribs of Fig. 18a-c are internal connecting ribs since the ribs are connected to the internal surface of the balloon] (pg. 27 lines 27-34 and pg. 28 lines 1-2) for the purpose of strengthening the internal structure of the balloon in order to enhance the ability of the balloon to expand into a funnel shape. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal porous cuff in the embodiment of Figs. 6a-b of Vale to include the ribs of the embodiment of Figs. 18a-c of Vale in order to efficiently transfer tension to the distal tip of the intravascular catheter and strengthen the internal structure of the balloon in order to enhance the ability of the balloon to expand into a funnel shape (pg. 27 lines 27-34 and pg. 28 lines 1-2).
	Regarding claim 9, Modified Vale discloses wherein the plural openings 35 remain uncovered exteriorly (Figs. 2b, 3, para. 0039 of McIntosh).
Regarding claim 22, Modified Vale discloses wherein there being no fluid communication between the inner lumen and the annular inflation chamber (see annotated Fig. 6a-b[1] of Vale above).
Regarding claim 23, Modified Vale discloses wherein the sidewall of the tubular body 320 being integral with the distal porous cuff section 301 (Fig. 6a-b of Vale, pg. 18 lines 1-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771